Judgment, Supreme Court, New York County (Arlene Silver-man, J.), rendered March 22, 2001, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him to a term of six years, unanimously affirmed.
Although the court’s participation in examining witnesses was extensive, it was within reasonable bounds and did not deprive defendant of a fair trial. The court did not take on either the function or appearance of an advocate (see People v Arnold, 98 NY2d 63, 67 [2002]; People v Yut Wai Tom, 53 NY2d 44 [1981]).
The court properly exercised its discretion in imposing fair restrictions on cross-examination, primarily involving matters of form rather than substance, that did not interfere with defendant’s defense (see Delaware v Van Arsdall, 475 US 673, 678-679 [1986]). Concur—Buckley, P.J, Mazzarelli, Saxe, Sullivan and Rosenberger, JJ.